t c memo united_states tax_court full-circle staffing llc watchman investment_trust financial tax services inc trustee tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date 1cases of the following petitioners are consolidated herewith professional cargo services usa ltd watchman investment_trust financial tax services inc trustee a partner other than the tax_matters_partner docket no watchman investment_trust financial tax services inc trustee docket no auzano pro llc watchman investment_trust financial tax services inc trustee a partner other than the tax_matters_partner docket no gulf cargo group llc watchman investment_trust financial tax services inc trustee a partner other than the tax_matters_partner docket no richard t pudlo and mitzi m pudlo docket no and lighthouse foundation richard pudlo trustee docket no richard ohendalski an officer for petitioners in docket nos and r rene escobedo for petitioners in docket nos and ashley v targac roberta l shumway and christopher c fawcett for respondent memorandum findings_of_fact and opinion goeke judge the issue before us in these consolidated cases is the taxation of income generated by four partnerships that were majority owned by watchman investment_trust watchman respondent’s primary argument is that watchman is a sham and should be disregarded for federal tax purposes and its shares of the partnership income are taxable to richard t pudlo and mitzi m pudlo he determined income_tax deficiencies against the pudlos of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively and sec_6663 fraud penalties for each year in his answer he asserted a sec_6662 accuracy-related_penalty against the pudlos for each year at issue 2all section references are to the internal_revenue_code code in effect for continued respondent advances two alternative deficiency determinations if we respect watchman’s existence he determined income_tax deficiencies against lighthouse foundation lighthouse watchman’s sole beneficiary for through on the basis of the amounts that watchman deducted as income distributions to lighthouse he also determined sec_6651 additions to tax for its failure_to_file timely and sec_6651 additions to tax for its failure_to_pay_tax timely against lighthouse for through the alternative deficiency determination results from respondent’s position that watchman deducted income distributions to lighthouse in excess of the amount that it actually distributed if we find that lighthouse is taxed only on the amounts that it actually received from watchman rather than the full amount of watchman’s income distribution deductions respondent determined income_tax deficiencies against watchman for through on the basis that its income distribution deductions should be limited to the actual amounts distributed he also determined sec_6663 fraud penalties or alternatively asserted sec_6662 accuracy-related_penalties against watchman for through respondent concedes that if watchman is disregarded and the income is taxed to continued the years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the pudlos the pudlos are entitled to charitable_contribution deductions for amounts contributed to charity through lighthouse subject_to the limitations of sec_170 respondent also issued notices of final_partnership_administrative_adjustment fpaas to four partnerships in which watchman was a majority partner professional cargo services usa ltd limited for through full-circle staffing llc full-circle for through gulf cargo group llc gulf cargo for and auzano pro llc auzano pro for we refer to limited full-circle gulf cargo and auzano pro collectively as the partnerships or the four partnerships in the fpaas respondent did not make adjustments to the income reported by the four partnerships he determined that watchman was a sham and that mr pudlo was the true owner of the partnership interests purportedly owned by watchman he also determined a sec_6663 fraud_penalty or alternatively asserted a sec_6662 accuracy-related_penalty with regard to the partnership items at the partner level for each year at issue respondent has conceded the sec_6663 fraud penalties against the pudlos watchman and the partnership items from the four partnerships and the sec_6662 accuracy-related_penalties against watchman and the four partnerships the normal three-year period of limitations bars the assessment of tax or the review of partnership_item against the pudlos for through unless an exception applies see sec_6501 the issues for consideration are whether watchman’s income is taxable to the pudlos we hold it is whether the statute_of_limitations bars review of the partnership items or the assessment of tax against the pudlos for any year at issue we hold it does not whether the pudlos are liable for sec_6662 accuracy-related_penalties we hold they are not as we hold that the pudlos are subject_to tax on the income reported by the partnerships we do not consider respondent’s alternative determinations against watchman and lighthouse findings_of_fact the pudlos resided in texas when they filed their petition lighthouse limited full-circle gulf cargo and auzano pro had their principal places of business in texas watchman filed the petitions for limited gulf cargo and auzano as a partner other than the tax_matters_partner and for full-circle as its tax_matters_partner watchman has a mailing address in texas 3the statute_of_limitations is also at issue for respondent’s alternative determinations against lighthouse and watchman however these issues are moot as we sustain respondent’s deficiency determinations against the pudlos and do not consider respondent’s alternative arguments determining deficiencies against watchman or lighthouse i background in date after working in the industry for a short time mr pudlo started a freight forwarding business as a sole_proprietorship called pro cargo a few months later in date he incorporated the business as professional cargo services inc pro cargo an s_corporation for federal_income_tax purposes pro cargo transported freight by air or by sea throughout the world using common carriers and transported freight by truck in the united_states canada and mexico its clients were primarily overseas forwarding agents pro cargo relied on third- party contractors to provide freight forwarding services to its clients the pudlos were each shareholders mr pudlo was its president and manager he managed its affairs maintained its books_and_records and controlled its finances and bank accounts he had sole responsibility for setting wages and hiring and firing employees he understood that pro cargo’s income and expenses passed through to him and his wife on their joint income_tax returns after organizing pro cargo mr pudlo expanded his business to take advantage of additional opportunities in the international freight industry including freight consolidation and packing in or mr pudlo started a freight consolidation business sea wings inc sea wings a c_corporation mr pudlo was the president freight consolidation involves the consolidation of goods among freight forwarding companies and others to build a full container for shipment mr pudlo believed that by combining pro cargo’s and sea wings’ freight and increasing the volume of freight he could negotiate lower rates from sea freight carriers and increase the profits of both companies ii business restructuring before the pudlos and their business underwent a prolonged internal_revenue_service irs audit that resulted in no significant adjustments to their income_tax liabilities around that time mr pudlo met richard ohendalski a certified_public_accountant c p a with the legacy group the legacy group provided tax planning advice and consulting on business operations business structure and debt relief attorneys and c p a s working with the legacy group in addition to mr ohendalski assisted in providing mr pudlo with tax and business advice the legacy group advisers recommended that the pudlos create a limited_partnership to operate the freight business retaining a interest in the partnership and organizing a_trust to hold the remaining ownership the pudlos wanted to donate a portion of their business profits to charity anonymously the legacy group recommended that the pudlos form a nonexempt_charitable_trust to 4the name and ownership of the legacy group has changed during the course of mr pudlo’s relationship with it for simplicity we refer to the firm and its successors as the legacy group receive the income from the business and to donate the money to charity the legacy group recommended an attorney john fant to assist with the formation of these entities sometime after advising the pudlos mr ohendalski lost his c p a ’s license because he failed to file his income_tax returns he sold his ownership_interest in the legacy group to an employee paul alexander and the legacy group ultimately terminated its working relationship with mr ohendalski mr ohendalski did not prepare or sign the returns for the pudlos the partnerships watchman or lighthouse for the years at issue following the legacy group’s advice the pudlos formed three entities watchman an irrevocable_trust on date lighthouse a nonexempt_charitable_trust on date and limited a limited_partnership on date mr fant drafted the trust documents and named himself watchman’s creator in the trust documents mr pudlo suggested watchman’s name the pudlos were each beneficiaries at its formation mrs pudlo’s mother was named the trust’s protector the pudlos acquired their beneficial interests for dollar_figure each and donated their interests to lighthouse shortly thereafter financial tax services inc f t services was watchman’s initial trustee and served as trustee during the years at issue mr ohendalski was f t services’ president the trust agreement provides that watchman’s purpose was the better protection of property and assets dependable insulation against liability simplified distribution_of_property and assets efficient asset structure privacy in investments and greater ease in managing capital resources it also provides that the beneficiary had the right to receive a disbursement from the trust when the trustee declared a distribution the agreement grants sole discretion to the trustee to declare or to pay distributions to the beneficiary it characterizes the trust distributions as in the nature and form of a royalty and not a dividend the agreement also restricts loans of the trust principal or income without adequate_consideration security or interest the pudlos formed lighthouse as a way to make anonymous charitable donations and decided upon its name together they are lighthouse’s creators and joint trustees they transferred their beneficiary interests in watchman to lighthouse on the date they formed lighthouse lighthouse was watchman’s sole beneficiary during the years at issue its assets consisted solely of cash mr pudlo managed lighthouse maintained its books_and_records and prepared it sec_5financial tax services inc was also a predecessor name of the legacy group financial statements as trustees the pudlos determined the recipients and the amounts of lighthouse’s charitable donations because watchman did not have a bank account to make a distribution to lighthouse mr pudlo would issue a check from one of the partnerships payable to watchman watchman’s trustee would endorse the check over to lighthouse and return it to mr pudlo who would deposit the check into lighthouse’s bank account through lighthouse the pudlos donated generously to charity from through lighthouse donated over dollar_figure to charity which is over of its share of the income from the four partnerships the pudlos formed limited as the new operator of the freight business watchman acquired a limited_partnership_interest in limited upon its formation watchman did not contribute any assets or services to limited in exchange for its partnership_interest the pudlos were each limited partners pro cargo continued in existence as limited’ sec_1 general_partner and its tax_matters_partner when the pudlos formed limited pro cargo ceased its business operations as a freight forwarder limited began to handle the freight business and pro cargo’s clients became limited’s clients without notice to the clients limited did not pay pro cargo for any of its customer accounts pro cargo’s employees became limited’s employees after limited took over the freight business pro cargo did not have any employees except for mr pudlo its president limited used the same property that pro cargo had used as its principal_place_of_business that property was owned by mr pudlo’s wholly owned corporation rimja investment management co rimja mr pudlo continued to control the freight business after limited’s organization limited’s partnership_agreement provides that watchman does not have the right to take part in the management or control of the partnership its business or its affairs mr pudlo understood that limited’s income would be reported to its partners but limited did not have to actually distribute the income to its partners he understood that as limited’s president he had discretion to decide whether to make cash distributions to the partners he wanted to retain the business’ profits and use the money to expand the business he maintained records of limited’s distributions to watchman he made employee hiring and compensation decisions controlled limited’s budget and controlled the preparation of its financial statements and its general ledger at the time of trial the pudlos’ two adult children and their son-in-law worked at limited mr pudlo understood that his children could take over limited’s management and assume control_over the business he recognized that giving up the business’ ownership to watchman did not affect his ability to control the business watchman did not engage in any business activities it did not participate in limited’s management or operations nor did its trustee f t services the trustee signed watchman’s returns and endorsed checks the trustee generally did not review limited’s books_and_records and reviewed the records only after the irs began its audit the trustee did not have signature_authority over limited’s bank accounts in and mr pudlo formed three additional entities as texas limited_partnerships that were treated as partnerships for federal_income_tax purposes full-circle on date gulf cargo on date and auzano pro on date he formed these entities without the assistance of an adviser watchman owned a limited_partnership_interest in each partnership and mr pudlo owned a general_partnership interest mr pudlo determined watchman’s percentage ownership of each partnership watchman did not contribute any assets or services to the partnerships in exchange for its interests mr pudlo was the manager of each partnership he controlled their budgets paid their bills maintained their books_and_records and had signature_authority over their bank accounts the partnerships did not have any other employees during the years at issue full-circle provided payroll services to limited and sea wings by contracting with an unrelated third party to provide payroll services it did not provide payroll services to any other person or entity full-circle issued payroll checks to limited’s employees mr pudlo testified that he formed auzano pro to purchase hold and sell real_estate its return for the only year for which it filed a return did not report that it owned any land or held any assets mr pudlo formed gulf cargo to have an entity available for new business opportunities it is the sole shareholder of pro cargo canada ltd pro cargo canada and sea wings canada ltd sea wings canada mr pudlo directly or indirectly owned interests in the following companies involved in the freight forwarding industry pro cargo uae llc pro cargo canada pro cargo dubai sea wings canada and sea wings usa related entities at mr pudlo’s direction limited transferred a substantial portion of its earnings to his related entities for example in limited transferred dollar_figure of its net business income of dollar_figure to mr pudlo’s related entities there were no written debt instruments interest charges or repayment schedules for the transfers by the end of as reflected on it sec_2012 partnership tax_return limited had transferred over dollar_figure million to pro cargo it sec_1 partner that conducted no business activities iii tax returns before the business restructuring the pudlos reported the income from the freight business on their joint tax returns as passthrough income from pro cargo afterwards limited reported a substantial portion of the income from the freight business as passthrough income to watchman watchman reported the income claimed deductions for income distributions to lighthouse that offset the income and reported little to no income_tax_liability on the income from the freight business lighthouse reported the passthrough partnership income as watchman’s beneficiary as nontaxable royalty income lighthouse took the position that the partnership income was royalty income on the basis that watchman was a nonvoting limited_partner and lacked control_over the partnerships watchman did not in fact make distributions to lighthouse in the amounts that it claimed as income distribution deductions however as a result of this tax reporting there was little to no income_tax_liability on the income from the freight business petitioners did not introduce books_and_records or financial statements for the four partnerships watchman or lighthouse into the record a pudlos’ joint tax returns the pudlos filed a joint income_tax return for each year at issue prepared by paul phipps co paul phipps on date respondent issued a notice_of_deficiency to the pudlos pudlo notice determining that they failed to report 6certain exempt_organizations are subject_to tax on unrelated_business_taxable_income sec_511 royalty income is excluded from the definition of unrelated_business_taxable_income sec_512 lighthouse reported its beneficial shares of the partnerships’ income as royalties and generally did not report unrelated_business_income for the years at issue income from the four partnerships on the basis that watchman was a grantor_trust and the income from the four partnerships was taxable to the pudlos as the trust’s grantors as follows year income per return unreported income dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number respondent did not determine in the pudlo notice that watchman was a sham he issued the pudlo notice after the expiration of the normal three-year periods of limitations for and its timeliness for through depends on the applicability of the six-year period of limitations relevant where a taxpayer omits_from_gross_income an amount in excess of of the amount of gross_income reported on the return gross omission respondent’s determinations support its applicability here for the 7the pudlos filed their joint income_tax returns as follows the return on date the return on date the return on date the return on date the return on date and the return on date timeliness of the notice also depends on a written extension executed within the six-year period of limitations for the timeliness of the notice depends on either a written extension or a gross omission the pudlos executed form_2848 power_of_attorney and declaration of representative authorizing wayne paul and james phipps of paul phipps to act as their representatives for through on date after the three-year limitations_period expired for but before the six-year period expired mr phipps executed form_872 consent to extend the time to assess tax to extend the limitations_period to date within the three-year limitations_period for mr phipps executed a written extension to extend the limitations_period to date respondent issued the pudlo notice within the limitations_period extended by written_agreement for and within the three-year periods for and b partnerships’ tax returns mr pudlo prepared the financial statements for the four partnerships and provided the information to the return preparers for use in the preparation of the partnership tax returns the return preparers relied on the information that mr pudlo provided mr pudlo has a college degree he read tax articles but does not have any specialized knowledge or experience with tax the return preparers did not audit the partnerships’ books and did not request any additional documentation from mr pudlo respondent did not make any adjustments to the partnership income reported by the four partnerships the legacy group prepared limited’s partnership tax returns for through and gulf cargo’s and auzano pro’s returns for gulf cargo and auzano pro did not file partnership returns for through because of the preparer’s misunderstanding that they were single-member entities wholly owned by watchman disregarded for federal tax purposes and not required to file returns instead watchman attached copies of gulf cargo’s and auzano pro’s partnership tax returns for through to its returns the record does not contain any information relating to gulf cargo’s or auzano pro’s returns for mr alexander who owned the legacy group at the time of trial signed limited’s returns as the preparer for and through he has been an enrolled_agent since limited was a client of legacy group when mr alexander purchased the business he prepared limited’s returns by relying on prior years’ returns and prepared the returns in a manner consistent with the prior years’ returns he discovered the mistake with respect to gulf cargo’s and auzano pro’s ownership during the irs audit he prepared the returns for both entities in accordance with the correct ownership but did not amend the prior years’ returns for through paul phipps prepared full-circle’s partnership tax returns for through mistakes were made on the reporting of full-circle’s ownership on its returns the returns for through incorrectly reported that watchman was a general_partner and designated watchman as the tax_matters_partner the partnership return misidentified watchman as a partner which if correct would have meant that a partnership tax_return was not required the returns for through misidentified gulf cargo instead of mr pudlo as a partner the return correctly listed the ownership percentages as for watchman and for mr pudlo in accordance with the operating_agreement however it incorrectly reported watchman as the general_partner and mr pudlo as the limited_partner the pudlos reported partnership income from mr pudlo’ sec_1 interest in full-circle only on their joint tax_return on date respondent issued fpaas to limited and full-circle for through and on date to gulf cargo and auzano pro for he issued the fpaas before the pudlo notice in the fpaas respondent determined that watchman was a sham but did not make any adjustments to the partnerships’ reported income he determined a fraud_penalty and alternatively an accuracy-related_penalty with regard to partnership items at the partner level for each year at issue c watchman’s tax returns watchman filed income_tax returns for through prepared by the legacy group on form_1041 u s income_tax return for estates and trusts it reported its share of income or loss from the four partnerships total income income distribution deductions to offset a substantial part of its total income and little to no income_tax_liability as follows year limited full- circle gulf cargo auzano pro total income deductions tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- 8although gulf cargo and auzano pro filed partnership tax returns only for watchman listed the income or loss from both entities as partnership income or loss on its returns for through 9for each year watchman also reported interest_income in addition to the income or loss from the four partnerships and for it reported capital_gain the income distribution deductions did not represent amounts that watchman actually distributed to lighthouse as reflected by the deposits into lighthouse’s bank account set forth infra p from to watchman’s reported income from the partnerships was approximately dollar_figure million but it reported income_tax liabilities of dollar_figure for through watchman issued schedules k-1 form_1065 partner’s share of income deductions credit etc to lighthouse for its beneficiary shares of watchman’s income with the exception of watchman characterized lighthouse’s beneficiary shares of the income on the schedules k-1 as other portfolio and nonbusiness income nonbusiness income on the schedule_k-1 watchman characterized lighthouse’s beneficiary share of its income as ordinary business income watchman reported lighthouse’s 10in date before the trial in these cases watchman filed amended trust tax returns for through that decreased the amounts of its income from the four partnerships in date after the trial lighthouse filed amended returns for through to reflect the amended watchman returns and decreased the amounts of lighthouse’s shares of income as watchman’s beneficiary petitioners did not produce any evidence at trial to substantiate the amounts reported on the amended returns furthermore their arguments to support the amounts of income reported on the amended returns are without merit beneficiary shares of its income and made deposits into lighthouse’s bank account as follows year income deposits total dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number watchman reported lighthouse’s beneficiary share of income of over dollar_figure million from to but transferred less than dollar_figure million to it during that period on date respondent issued a notice_of_deficiency to watchman for through watchman notice that disallowed watchman’s income distribution deductions except to the extent of the distributions actually made to lighthouse as reflected by deposits into lighthouse’s bank accounts d lighthouse’s returns lighthouse filed form_990-pf return of private_foundation or sec_4947 nonexempt_charitable_trust treated as a private_foundation reporting its beneficiary share of watchman’s income for each year at issue it reported the income as nontaxable royalty income it accounted for the differences between its shares of watchman’s income and the amounts it received from watchman as beneficiary account credit s not received the legacy group prepared lighthouse’s returns mr alexander prepared the returns for through and prepared the returns in the same manner as lighthouse’s prior years’ returns mr pudlo as a trustee of lighthouse provided the information to prepare lighthouse’s returns on date respondent issued a notice_of_deficiency to lighthouse for through lighthouse notice opinion respondent contends that the pudlos created watchman for tax-avoidance purposes it is a sham and it should be disregarded for federal tax purposes he issued the pudlo notice more than three years after the pudlos filed their joint tax returns for through he contends that the six-year period of limitations under sec_6501 applies for through and written agreements extend the periods of limitations for and application of the six-year limitations_period depends on a finding that watchman was a sham for federal tax purposes and its income is directly taxable to the pudlos respondent issued the pudlo notice within the normal three-year period of limitations for and respondent determined alternative deficiencies against lighthouse and watchman with respect to the same income that he seeks to tax to the pudlos respondent is entitled to take inconsistent positions to assert a single income_tax deficiency against multiple parties to protect the public fisc and ensure against a potential whipsaw effect see 211_f3d_504 n 9th cir aff’g tcmemo_1998_297 66_tc_101 i preliminary matters petitioners contend that we should not consider respondent’s argument that watchman is a sham because respondent did not raise the argument in the pudlo or the watchman notice nor did he raise that argument in his pleadings in the pudlos’ case they further argue that the pudlo notice did not allege any conduct or activities by the pudlos indicating that they contributed to or participated in a sham respondent determined that watchman is a grantor_trust in the pudlo notice and asserted it is a sham in the fpaas issued to the four partnerships however petitioners argue that respondent cannot rely on the fpaas as a basis for asserting that watchman is a sham because respondent did not determine any income adjustments in the fpaas they also argue that we should not consider the accuracy-related_penalties against the pudlos on the basis of this reasoning in the alternative petitioners argue that respondent should have the burden_of_proof in these cases with respect to whether watchman is a sham and to the accuracy-related_penalties we address the burden_of_proof with respect to the accuracy-related_penalties infra part iv petitioners contend that respondent’s failure to assert that watchman is a sham in the pudlo notice raises questions with the notice’s validity and our jurisdiction we have jurisdiction to redetermine a deficiency when the commissioner issues a valid notice_of_deficiency and the taxpayer files a timely petition for a determination 84_tc_248 sec_7522 provides that a notice_of_deficiency shall describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice it further provides that a n inadequate description under the preceding sentence shall not invalidate such notice id the pudlo notice identifies the amounts of the tax deficiencies the tax years at issue and reasons for the adjustments we hold that the notice satisfies the requirements of sec_7522 our jurisdiction is not limited to issues raised in the notice_of_deficiency see sec_6214 granting jurisdiction to redetermine the amount of the deficiency in an amount greater than the original determination in the notice_of_deficiency if the commissioner raises the issue at or before trial a trial before the court in a deficiency case is a de novo proceeding our decision is based on the merits of the record before us and not on any previously developed administrative record see 73_tc_394 62_tc_324 while it is most appropriate for the commissioner to assert his legal theories in the deficiency_notice or in his pleadings he is generally not precluded from advancing a new_matter during the proceeding of the case unless it would cause taxpayers to suffer unfair prejudice or surprise 139_tc_396 92_tc_1267 aff’d 906_f2d_62 2d cir the pudlos were not unduly prejudiced or surprised by the argument that watchman is a sham respondent raised it in his pretrial memorandum he alleged that all six entities ie the four partnerships watchman and lighthouse were shams he asserted that watchman was a sham in the fpaas to the four partnerships which he issued before the pudlo notice in their petition and pretrial memorandum the pudlos identified as an issue whether watchman was a sham accordingly respondent may raise this argument against the pudlos the timing of respondent’s assertion that watchman is a sham can affect which party has the burden_of_proof at trial generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneousdollar_figure rule a 290_us_111 when the commissioner raises a new_matter at trial he has the burden_of_proof with respect to the new_matter rule a 77_tc_881 treating the argument that watchman is a sham as a new_matter for which respondent has the burden_of_proof is not decisive in the pudlos’ case because our decision is based upon the preponderance of the evidencedollar_figure see 124_tc_95 nevertheless respondent has clearly established that watchman was a sham 11the court_of_appeals for the fifth circuit to which these cases are appealable has stated that for the presumption of correctness to apply to the notice_of_deficiency in unreported income cases the commissioner must provide some predicate evidence that connects the taxpayers with the income 932_f2d_1128 5th cir aff’g in part rev’g in part tcmemo_1990_68 see 46_f3d_382 5th cir aff’g in part rev’g in part and remanding in part tcmemo_1992_168 when the commissioner produces sufficient evidence the burden shifts to the taxpayers to come forward with evidence that the commissioner’s determinations are arbitrary or erroneous portillo v commissioner f 2d pincite 12petitioners argue that respondent has the burden_of_proof see sec_7491 shifting the burden_of_proof to the secretary when the taxpayer produced credible_evidence at trial satisfied substantiation and record-keeping requirements and cooperated with the secretary’s reasonable discovery requests petitioners have not met the requirements of sec_7491 ii whether watchman is a sham respondent argues that watchman should be disregarded as a separate_entity for federal tax purposes on the basis of three alternative arguments watchman is a sham it is a grantor_trust and its income is attributed to the pudlos as the grantors and the pudlos cannot assign their business income to watchman he further argues that all of watchman’s purported income and deductions for through should be attributable to the pudlos as the true owners of the four partnerships taxpayers are generally free to structure their affairs to minimize taxes 293_us_465 however taxpayers may not structure a paper entity to avoid tax when the entity lacks economic_substance and we may disregard a taxpayer’s chosen business form where that form is a sham and inconsistent with economic reality 308_us_473 79_tc_714 aff’d 731_f2d_1417 9th cir if a_trust lacks economic_effect and does not alter a cognizable economic relationship the court may ignore the trust as a sham and apply the tax law in accordance with the entity’s substance zmuda v commissioner t c pincite 73_tc_1235 a_trust that is valid under state law may be disregarded for federal_income_tax purposes if it lacks economic reality zmuda v commissioner t c pincite markosian v commissioner t c pincite 45_tc_360 aff’d 381_f2d_22 5th cir whether a_trust lacks economic_substance is a question of fact paulson v commissioner tcmemo_1991_508 aff’d 992_f2d_789 8th cir petitioners contend that their business structure satisfies the three-prong test for economic_substance set forth by the court_of_appeals for the fifth circuit to which these consolidated cases are appealable in 568_f3d_537 5th cir in klamath the court_of_appeals for the fifth circuit examined the economic_substance of a business transaction it did not address the question of whether a_trust had economic substancedollar_figure there is no indication that the court_of_appeals 13the court_of_appeals for the fifth circuit has interpreted the economic_substance_doctrine as a conjunctive three-factor test the transaction has economic_substance compelled by business or regulatory realities an objective economic reality is imbued with tax independent considerations a subjectively genuine business_purpose and is not shaped totally by tax_avoidance features 568_f3d_537 5th cir see 659_f3d_466 ndollar_figure 5th cir petitioners contend that their business structure had a reasonable possibility of making a profit and limited was in fact profitable satisfying the first factor in addition they argue that tax_avoidance was not their sole motivation the second and third factors because watchman and limited had nontax purposes of asset continued for the fifth circuit would apply the klamath test in the question of the existence of a_trust in deciding whether to disregard a_trust for federal tax purposes we consider four factors relating to the trust to determine whether the trust lacks economic_substance whether the taxpayer’s relationship to the property transferred to the trust materially changed after the trust’s creation whether the trust has an independent_trustee whether an economic_interest passed to other trust beneficiaries and whether the taxpayer feels bound by the restrictions imposed by the trust agreement or the law of trusts markosian v commissioner t c pincite4 if a_trust lacks economic_substance apart from tax considerations the trust is a sham and is not recognized for federal tax purposes see zmuda v commissioner t c pincite markosian v commissioner t c pincite muhich v commissioner tcmemo_1999_192 aff’d 238_f3d_860 7th cir consideration of each of these four factors supports a conclusion that watchman lacks economic_substance and is a sham continued protection estate_planning and the reinvestment of profits to expand the business they argue that some tax considerations are allowable by the klamath test and tax considerations may even be the predominant purpose the first factor that we consider to determine whether a_trust has economic_substance is whether the grantor’s relationship to the property transferred to the trust materially changed as a result of the trust’s formation markosian v commissioner t c pincite we find that the pudlos’ control_over the freight business did not materially change after watchman’s creation or after the transfer of ownership of the four partnerships to watchman while petitioners argue that the pudlos did not have any control or significant ownership over the partnerships we disagree for purposes of the economic_substance of a_trust the court looks to the economic realities of the trust arrangement to determine who is the true creator grantor or settlor of the trust we look beyond the named settlor to the true settlor zmuda v commissioner t c pincite watchman’s formation documents identify mr fant the attorney who drafted the trust documents as its creator mr fant did not transfer any property to the trust and did not participate in the trust in any way after its formation although the pudlos were not named in the formation documents each held a beneficiary interest in watchman at its formation mrs pudlo’s mother was named protector at formation watchman’s assets consisted solely of interests in limited limited took over the freight business previously operated through pro cargo the pudlos in effect transferred their freight business to watchman mr pudlo maintained the same control_over and access to the business as he had enjoyed when it operated as a corporation the business had the same clients and operated in the same manner subsequently mr pudlo formed three additional partnerships with watchman owning a interest in each partnership mr pudlo had control_over these three partnerships’ activities and income we find that the pudlos were the true creators of watchman watchman’s purpose was to report the income from the partnerships on its tax returns and to claim income distribution deductions to offset the reported income irrespective of the amounts that it actually distributed to lighthouse thereby eliminating income_tax on the pudlos’ freight business the pudlos’ relationship with the business did not materially change as a result of the trust’s formation this factor supports a finding of a sham trust with respect to the second factor we find that f t services was not an independent_trustee the failure of a trustee to have any meaningful role in the trust’s operation is evidence that the trust lacks economic_substance zmuda v commissioner t c pincite linmar prop mgmt tr v commissioner tcmemo_2008_219 an independent_trustee would have prevented the pudlos from acting against the interests of the beneficiaries markosian v commissioner t c pincite f t services was not involved in the partnerships’ businesses and did not take part in decision making for the business mr ohendalski who is f t services’ president and sole employee did not testify the court may infer that his testimony would not have been favorable to petitioners see 6_tc_1158 aff’d 162_f2d_513 10th cir while the trust documents give the trustee sole discretion to make disbursements to the beneficiary the trustee did not have discretion in a practical sense watchman did not have a bank account the trustee did not have access to the partnerships’ bank accounts and did not have any means to access watchman’s funds because watchman did not have a bank account the trustee could not even issue a check without mr pudlo’s consent the trustee endorsed checks from the partnerships issued by mr pudlo made them payable to lighthouse and returned them to mr pudlo who deposited the checks into lighthouse’s bank account mr pudlo exercised control_over the freight businesses and had sole discretion to distribute partnership funds to watchman which in effect controlled the trustee’s ability to declare distributions to the beneficiary mr pudlo maintained complete access to and control_over the partnerships’ income and controlled when watchman would receive funds mr pudlo not the trustee determined whether to distribute funds to lighthouse and the amounts of the distributions although mr ohendalski president of f t services signed watchman’s tax returns he did not review the partnerships’ books_and_records until after the audit began and he did not attend partnership meetings or perform any managerial tasks relating to the partnerships watchman’s lack of an independent_trustee indicates it is a sham as to the third factor an economic_interest did not pass to watchman’s named beneficiary lighthouse the income of the partnerships remained under mr pudlo’s control and he controlled contributions to lighthouse according to petitioners the income from the freight business is not taxable because it was transferred to lighthouse a charitable foundation however in substantial part the income was not transferred to lighthouse rather mr pudlo transferred the income to his related entities the distributions to watchman and then to lighthouse were only of the partnerships’ income mr pudlo had exclusive control_over the partnerships’ income and decided whether to distribute any income to watchman the pudlos retained an economic_interest in the trust assets the assets did not pass to the trust_beneficiary this factor also supports respondent’s argument finally under the fourth factor we consider whether the pudlos respected the restrictions placed on the trust assets by the trust documents or by law mr pudlo violated the only meaningful restriction in the trust agreement that prevents the loan of trust principal or income without adequate_consideration interest or security he transferred the partnerships’ income to his related entities without security_interest or a repayment schedule the trust documents grant sole discretion to the trustee to declare distributions to the beneficiary in effect the trustee did not have any authority to declare a distribution however because watchman did not have a bank account from which to pay a distribution any distribution had to come from the partnerships’ bank accounts which mr pudlo controlled the named trustee played no role in the trusts mr pudlo controlled all decisions with respect to the trust property ie the four partnerships the trust documents and the parties’ actions show that the pudlos were not meaningfully restricted by the trust documents or by law pointing to a sham trust the four factors weigh against the finding of a valid trust watchman was formed to avoid tax and lacked economic_substance accordingly we conclude that watchman is a sham and is disregarded for federal_income_tax purposes the partnership income attributable to watchman is taxable to the pudlos because we have found that watchman is a sham we do not consider respondent’s alternative arguments that watchman is a grantor_trust or the pudlos improperly assigned the income to watchman respondent further argues that the four partnerships were created for tax_avoidance purposes and should be disregarded for federal_income_tax purposes although respondent does not frame this issue as an alternative argument to the watchman sham trust argument it seems unnecessary to decide this question because we have found that watchman is a sham it seems to us that the partnerships’ income is attributable to the pudlos without the need to determine whether the four partnerships should also be disregarded for federal tax purposes limited had three partners in addition to watchman pro cargo an s_corporation wholly owned by the pudlos owned and mr and mrs pudlo owned a combined only mr pudlo held a partnership_interest in full-circle gulf cargo and auzano pro in addition to watchman under the check-the-box_regulations an entity with only one owner is disregarded for tax purposes unless it elects to be taxed as a corporation sec_301_7701-3 proced admin regs for the sake of completeness we briefly consider whether the four partnerships are shams for federal tax purposes and should be disregarded respondent argues that the partnerships were organized for tax-avoidance purposes we agree a partnership is generally said to be created when persons join together their money goods labor or skill for the purpose of carrying on a trade profession or business and when there is community of interest in the profits and losses 327_us_280 the existence of some business_purpose does not preclude a finding that a partnership is a sham some tax considerations are permissive 659_f3d_466 5th cir quoting 314_f3d_625 d c cir the court_of_appeals for the fifth circuit considers all the relevant facts and circumstances to determine whether a partnership is a sham id pincite considering the following factors the parties’ agreement their conduct in the agreement’s execution their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income the purposes for which the income is used and any other facts that shed light on the parties’ true intent citing 337_us_733 we hold that mr pudlo did not intend to join together with watchman and pro cargo to conduct limited’s business and mr pudlo did not intend to join together with watchman to conduct the businesses of full-circle gulf cargo and auzano pro mr pudlo continued to manage and operate the freight business after limited was organized and he transferred pro cargo’s business to limited by his own admission he understood that by restructuring the freight business he could retain control_over it he had total control_over the operations finances and bank accounts of each of the partnerships he have sole control_over whether to make distributions to watchman and had exclusive control_over distribution of the partnerships’ income watchman was not involved in the management or business activities of the partnerships and did not have any authority with respect to the partnerships mr pudlo did not treat watchman as a partner and did not share the profits and losses from the partnerships with watchman as a partner watchman did not contribute any services or capital in exchange for its interests in the four partnerships despite being a partner in limited and a partner in full-circle gulf cargo and auzano pro after the formation of limited mr pudlo’s existing freight company pro cargo ceased servicing clients and limited began to service the clients without any notice to the clients the operation of the freight business did not change after the business restructuring the pudlos were not acting with a genuine business_purpose when they formed the partnerships rather they acted for tax-avoidance purposes accordingly we hold that the four partnerships are shams and are disregarded for federal tax purposes iii statute_of_limitations the commissioner must generally assess any income_tax or issue a notice_of_deficiency within three years after a taxpayer files his return sec_6501 the limitations_period extends to six years where a taxpayer has a gross omission sec_6501 a taxpayer may execute a written consent to extend the limitations_period before its expiration sec_6501 for cases before the court the period of limitations is suspended from the date that the notice_of_deficiency is mailed to days after the court’s decision becomes final sec_6503 in the pudlo notice respondent determined that the limitations_period remained open for each year at issue on account of fraud which respondent conceded on brief he now asserts that the periods of limitations remain open for through on the basis of the gross omissions and for on the basis of a written extension agreementdollar_figure petitioners challenge the validity of the pudlos’ written extension for arguing that mr phipps did not have authority to agree to the extension respondent introduced form_2848 authorizing messrs paul and phipps to act as the pudlos’ representatives respondent’s introduction of the power_of_attorney form valid of its face satisfies respondent’s burden and shifts the burden to petitioners to prove that the power_of_attorney was invalid 85_tc_839 lefebvre v commissioner tcmemo_1984_202 aff’d 758_f2d_1340 9th cir petitioners did not present any evidence of a defect in the form or the signatures likewise respondent 14in the alternative for respondent asserts that the period of limitations remains open on the basis of a written extension agreement as there is a gross omission for we do not address this alternative argument presented a written_agreement valid of its face to extend the limitations_period for satisfying respondent’s burden and shifting the burden_of_proof to petitioners to show that the agreement is invalid the statute_of_limitations does not bar the assessment of tax for on the basis that the pudlos had a gross omission resulting in the application of the six-year period of limitations and timely extended the six-year limitations_period by written_agreement for and on the basis that they had a gross omission and for and on the basis that the normal three-year period of limitations remains open section provides special rules regarding the statute_of_limitations for assessing tax with respect to partnership or affected items sec_6501 it does not provide a separate period of limitations for assessments relating to partnership items it sets a minimum limitations_period that may extend the general period under sec_6501 114_tc_533 a timely issued fpaa suspends the sec_6501 period of limitations of a partner with respect to partnership items sec d the identity of a partner is often a partnership_item 118_tc_541 the maximum period for assessment of tax is governed by the period for assessment against the partner 133_tc_431 128_tc_192 petitioners contend that the period of limitations expired for each year at issue before respondent issued the fpaas to the four partnerships we disagree the periods of limitations for the pudlos’ partnership items cannot expire before their applicable statute of limitation dates under sec_6501 the period of limitations with respect to partnership items for the four partnerships would expire on the basis of the later of the date determined pursuant to section or the date determined under sec_6501 579_f3d_391 5th cir aff’g tcmemo_2007_289 blak invs v commissioner t c pincite the pudlos’ written extension agreement for expressly stated that it applied for the assessment of tax attributable to partnership items see sec b a requiring that a partner’s written extension expressly state that it applies to partnership items the fpaas were timely for each of the partnership items as determined by the pudlos’ period of limitations under sec_6501 the limitations_period for each year at issue was open on date the issue_date of the pudlo notice respondent issued the fpaas to the four partnerships before he issued the pudlo notice accordingly he timely issued the fpaas with respect to the partnership or affected itemsdollar_figure iv penalties sec_6662 b and and d a imposes a accuracy- related penalty on any underpayment_of_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax defined as an amount equal to the lesser_of of the tax required to be shown on the return or dollar_figure petitioners argue citing sec_6751 that respondent cannot raise the sec_6662 accuracy-related_penalties because he did not determine the penalties in the pudlo notice they further argue that respondent lacks authority to impose the sec_6662 penalties because he conceded the only penalties that he determined in the pudlo noticedollar_figure respondent affirmatively 15the fact that respondent did not determine adjustments to the income of the four partnerships is not relevant to whether the period of limitations is open with respect to partnership items attributable to the pudlos see sec c the period of limitations as to the pudlos is governed by sec_6501 16petitioners argue that respondent must prepare substitutes for returns for the pudlos under sec_6020 because he determined the fraud_penalty sec_6020 grants authority to the secretary to execute a return for a taxpayer who fails to file a return or has filed a false_or_fraudulent_return this section is permissive not mandatory 983_f2d_25 5th cir 847_f2d_1379 9th cir nothing in the code or caselaw requires the commissioner to prepare a substitute for return continued asserted the sec_6662 accuracy-related_penalties in his answer he contends that he complied with the sec_6751 requirements for written supervisory approval for the sec_6662 accuracy-related_penalties against the pudlos see graev v commissioner t c ___ ___ slip op pincite date supplementing 147_tc_460 he alleges that his trial counsel made the initial determination for the pudlos’ liability for sec_6662 penalties and first asserted the penalties in the answer in the pudlos’ case the trial counsel’s supervisor approved the determination in writing through her signature on the answer satisfying his burden of production with respect to the sec_6751 supervisory approval requirement the sec_6662 penalties are properly before the court the pudlos omitted more than of their income from their joint tax_return for each year at issue they had a substantial_understatement_of_income_tax that supports the imposition of the sec_6662 and b penalty sec_6664 generally the taxpayer has the burden of proving a defense to the continued when he asserts the sec_6663 fraud_penalty see brenner v commissioner tcmemo_2004_202 slip op pincite i t is firmly established that sec_6211 does not require the commissioner to prepare a substitute for return before determining a deficiency and issuing a notice aff’d 164_fedappx_848 11th cir sec_6662 penalty including whether the taxpayer had reasonable_cause for the underpayment and acted in good_faith see 116_tc_438 however the commissioner bears the burden_of_proof for any new_matter pleaded in the answer rule a when a penalty is a new_matter the commissioner bears the burden of proving the absence of reasonable_cause reri holdings i llc v commissioner t c ___ ___ slip op pincite date 143_tc_376 aff’d in part appeal dismissed in part 616_fedappx_391 10th cir arnold v commissioner tcmemo_2003_259 respondent determined sec_6663 fraud penalties against the pudlos in the pudlo notice and asserted sec_6662 accuracy-related_penalties for the first time in his answer imposition of the sec_6662 accuracy-related_penalties is a new_matter that would require petitioners to present evidence that they were not initially required to present accordingly respondent has the burden to prove the absence of reasonable_cause for the pudlos’ underpayments for the sec_6662 penalties to apply we determine whether a taxpayer acted with reasonable_cause and in good_faith on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs a taxpayer’s reliance on the advice of a tax professional may constitute reasonable_cause and good_faith 469_us_241 we have summarized the requirements of reasonable reliance on professional advice as follows the taxpayer reasonably believed that the professional is a competent tax adviser with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir the taxpayers’ education and business experience are relevant when considering their reliance on an adviser and their good_faith sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayers’ effort to assess their proper tax_liability id para b the reasonable_cause defense does not require that taxpayers challenge their attorney’s advice or independently investigate its propriety 138_f3d_216 5th cir rev’g tcmemo_1995_601 nor are taxpayers required to monitor the extent or sufficiency of their adviser’s research on complicated tax issues 152_f3d_450 5th cir aff’g in part vacating in part 108_tc_344 respondent has not established that the pudlos lacked reasonable_cause for their tax reporting the pudlos did not have any education or experience in tax or business planning mr pudlo has a college degree and a successful business but does not have any specialized knowledge or experience with tax he attempted to stay informed about tax matters by reading tax articles but he was not sophisticated in tax matters initially he relied on mr ohendalski to assist in the formation of the new ownership structure for the freight business and copied that structure for the three subsequent partnerships he subsequently relied on other advisers at the legacy group who were c p a s and on attorneys recommended by the legacy group subsequently mr ohendalski lost his c p a license because he did not timely file his own income_tax returns but the pudlos relied on other tax professionals to prepare the returns at issue the pudlos believed the return preparers were competent and qualified to provide tax services and respondent has not shown otherwise the legacy group prepared watchman’s limited’s and lighthouse’s returns but the pudlos had a separate firm paul phipps prepare their joint tax returns they provided relevant information to their return preparers the return preparers did not request any additional documentation respondent has not shown that the return preparers and advisers for the legacy group or paul phipps were incompetent or unqualified mr phipps signed the pudlos’ joint income_tax returns as the return preparer for through he was a c p a and had over years of experience in public accounting beginning in mr paul signed the pudlos’ returns respondent has not established that it was not reasonable for the pudlos to rely on either of them we cannot say that the pudlos failed to do what reasonable and prudent persons would do under similar circumstances after his prior experience with a prolonged irs audit that resulted in no adjustments mr pudlo wanted to make his business audit-proof which to him meant that nothing was hidden and there was no concealed income or excessive expense deductions he wanted tax reporting where everything is above board and laid on the table we believe that mr pudlo was sincere in his testimony except to the extent he denied knowledge with respect to watchman while mr pudlo knew that he was not paying income_tax on his business income he believed that he was being honest in his income_tax reporting as the untaxed money was being given to charity and reinvested in his business mr ohendalski did not prepare returns or advise the pudlos during the years at issue the pudlos worked with different return preparers the tax professionals at the legacy group and paul phipps who prepared the returns for the years at issue did not raise any questions or concerns with the tax reporting from mr pudlo’s unsophisticated viewpoint he was reporting all the partnership income the partnerships maintained adequate_records and respondent did not make any adjustments to the reported partnership income the untaxed income remained within the business or was given to charity mr pudlo transferred the partnerships’ income to his related entities to expand his business or to charity in the light of these facts we cannot say that it is not reasonable for unsophisticated taxpayers such as the pudlos to rely on the tax_advice they received for the years at issue we hold that respondent has not met his burden to prove that the pudlos lacked reasonable_cause accordingly the pudlos are not liable for the sec_6662 accuracy-related_penalties in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit appropriate orders will be issued
